COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                          §

  Ridge Natural Resources, LLC, Calvin         §              No. 08-17-00227-CV
  Smajstrla, Christopher Hawa and Wilson
  Hawa,                                        §                Appeal from the

                       Appellants,             §               109th District Court

  v.                                           §            of Winkler County, Texas

  Double Eagle Royalty, LP,                    §               (TC# DC17-17111)

                       Appellee.               §

                                           §
                                         ORDER

       The Court has this day considered the Appellant’s emergency motion for temporary stay

of trial court proceedings and concludes the motion should be GRANTED IN PART as follows.

The trial court is authorized to conduct the hearing on the pending motion to compel discovery

and to rule on said motion. The Honorable Martin B. Muncy shall stay all other proceedings in

cause number DC17-17111, styled Ridge Natural Resources, LLC, Calvin Smajstrla, Christopher

Hawa and Wilson Hawa v. Double Eagle Royalty, LP, pending resolution of this appeal or further

order of this Court.

       IT IS SO ORDERED this 18th day of December, 2017.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.